UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1506



ROLAND BROWN,

                                              Plaintiff - Appellant,

          versus


AGY HOLDING CORPORATION, formerly known as
Advanced Glassfiber Yarns LLC, formerly known
as Owens-Corning Fiberglas Corporation,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:04-cv-22347-RBH)


Submitted: February 22, 2007              Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Gist, DeAndrea Gist Benjamin, GIST LAW FIRM, Columbia, South
Carolina, for Appellant.      Kristina M. Anderson, ANDERSON &
ANDERSON, LLP, Aiken, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roland Brown appeals the district court’s order adopting

the report and recommendation of the magistrate judge and granting

summary judgment in favor of AGY Holding Corporation on Brown’s

claims of race discrimination under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and

age discrimination under and the Age Discrimination in Employment

Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2000).   Although

the district court did not have the benefit of Burlington Northern

& Santa Fe Ry. v. White, 126 S. Ct. 2405 (2006), we have reviewed

the record in light of that recent authority and find no reversible

error.   Accordingly, we affirm the district court’s judgment.   See

Brown v. AGY Holding Corp., No. 1:04-cv-22347-RBH (D.S.C. Apr. 3,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -